Exhibit 10.1

SECOND AMENDMENT TO LEASE

THIS SECOND AMENDMENT TO LEASE (“Second Amendment”) is made as of the 29th day
of June, 2012, by and between COMPUTER SOFTWARE INNOVATIONS, INC. (“Lessee”) and
EDGE DEVELOPMENTS, LLC, (“Lessor”).

WHEREAS, Lessee and Lessor are parties to that certain Lease Agreement dated
March 23, 2010 (the “Original Lease”), pursuant to which Lessee leases from
Lessor and Lessor leases to Lessee premises, consisting of approximately 30,000
rentable square feet (“Premises”) in the building located at 903 A East Main
Street, Easley, South Carolina 29640 (“Building”). Collectively, the Original
Lease, is referred to as the “Commercial Lease Agreement”; and the Commercial
Lease Agreement and this Second Amendment are referred to as the “Lease”.

WHEREAS, Lessor and Lessee now desire to amend the Commercial Lease Agreement,
upon the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and other good and valuable consideration, the parties hereto,
intending to be legally bound hereby, covenant and agree as follows.

1. Definitions; Recitals. Any capitalized terms used and not otherwise defined
herein shall have the meaning given to such terms in the Commercial Lease
Agreement. The above recitals are true and correct and arc hereby incorporated
into this Second Amendment as if set forth herein at length.

2. Extension of Term. The Term of the Lease, as set forth in Section 2 of the
Commercial Lease Agreement is hereby extended for approximately (2) two years
and shall commence on July 1, 2012 and expire on June 30, 2014. This shall now
be referred to as the “Second Extension” and the Premises will be received by
Lessee in as-is condition during the Second Extension. A grace period of 30 days
will be given to Lessee for notification of exercising an option to discontinue
the remainder of Second Amendment from July 1-July 30, 2013 (“Out Clause”). If
Lessee does not notify the Lessor in writing of exercising the Out Clause, the
Second Amendment will remain as executed upon date of original signature. If
Lessee does notify the Lessee of exercising the Out Clause, Lessee agrees to pay
the rate listed in Section 3 for 90 days from the date of written notification
to the Lessor (“Transition Period”). Both Lessee and Lessor agree the time frame
of the transition period will allow a smooth transition of business arrangements
and full cooperation by both parties will be understood.

3. Annual Rent. During the Second Extension, Lessee shall pay “annual rent” (as
such term is defined in Section 3 of the Commercial Lease Agreement) monthly on
the first day of each month to Lessor at 3504 Hwy 153, Suite 201, Greenville, SC
29611 (or such other address as Lessor may designate in writing from time to
time). Annual rent shall be as follows for the Second Extension:

 

Period    Per Square Foot      Annual      Monthly  

July 1, 2012 – June 30, 2013

   $ 2.64         79,200.00       $ 6,600.00   

July 1, 2013 – June 30, 2014

   $ 2.69         80,700.00       $ 6,725.00   



--------------------------------------------------------------------------------

For purposes of clarity, during the Second Extension, the annual rent shall not
be subject to adjustment until the completion of the Second Extension term as
set forth herein.

4. Improvements. In exchange for the negotiated annual rent and timeframe of the
second amendment, Lessor and Lessee agrees to split the cost of repairing
exhaust fans in the facility within a reasonable time, not to exceed 45 days,
following the execution of this second amendment. Additional service for gas
connection to the building for winter heat or any additional utility or service
will be at the option and expense of the Lessee.

5. Brokers. Lessee represents and warrants to Lessor that Lessee has dealt with
no broker, agent or other intermediary in connection with this Second Amendment
and that no broker, agent or other intermediary negotiated this Second
Amendment. Lessee agrees to indemnify, defend and hold Lessor and its partners,
members, employees, agents, and affiliates, harmless from and against any claims
made by any broker, agent or other intermediary, with respect to a claim for
broker’s commission or fee or similar compensation brought by any person in
connection with this Second Amendment, provided that Lessor has not in fact
retained such broker, agent or other intermediary.

6. Conflict. Any inconsistencies or conflicts between the terms and provisions
of the Commercial Lease Agreement and the terms and provisions of this Second
Amendment shall be resolved in favor of the terms and provisions of this Second
Amendment.

[Remainder of page left intentionally blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Second Amendment as of the
date and year first above written.

 

LESSOR:      EDGE DEVELOPMENTS, LLC     

J. F. Adams

 

6/29/2012

   Lessor   Date    Signed in the presence of:     

Rebecca L. Adams

  By:    Witness Name: Rebecca L. Adams        Title: VP      LESSEE:     
COMPUTER SOFTWARE INNOVATIONS, INC.     

/s/ David B. Dechant, CFO

 

6/29/2012

   Lessor   Date    Signed in the presence of:     

/s/ Wendy S. Metcalf

  By:    Witness Name: Wendy S. Metcalf        Title: Executive Assistant     